                     1:20-cv-01354-JBM-TSH # 5      Page 1 of 1
                                                                                        E-FILED
                                                           Thursday, 11 March, 2021 03:04:57 PM
                                                                   Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

DAVID MUSHIMBA,                           )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )     Case No. 1:20-cv-01354
                                          )
STATE FARM INSURANCE,                     )
                                          )
      Defendant.                          )

                                     ORDER

      On February 17, 2021, Magistrate Judge Schanzle-Haskins filed a Report and

Recommendation indicating this matter should be dismissed without prejudice for

want of prosecution because Plaintiff failed to serve Defendant in accordance with

Federal Rule of Civil Procedure 4. (Doc. 4). Despite being advised he could file an

objection to the Report and Recommendation within fourteen days, see 28 U.S.C. §

636, Plaintiff filed nothing. He seems to have wholly abandoned this case.

      The Court agrees with Magistrate Judge Schanzle-Haskins’s Report and

Recommendation and adopts it in full. This matter is therefore DISMISSED

WITHOUT PREJUDICE for want of prosecution.



SO ORDERED.

Entered this 10th day of March 2021.

                                                       s/ Joe B. McDade
                                                    JOE BILLY McDADE
                                              United States Senior District Judge
